Citation Nr: 1447437	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  08-19 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Whether new and material has been received to reopen the claim of service connection for papilloma of the larynx, to include as due to herbicide exposure.  



ATTORNEY FOR THE BOARD

R. Giannecchini




INTRODUCTION

The Veteran had active duty service from September 1968 to August 1971.  He died in November 2012.  The appellant is the Veteran's surviving spouse and has been substituted for the Veteran in this appeal.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction of the Veteran's claims folders currently resides with the RO in Los Angeles, California.  

By way of history, in June 2008 the Veteran perfected for appeal the issue of whether new and material has been received to reopen the claim of service connection for papilloma of the larynx, to include as due to herbicide exposure.  The Veteran died in November 2012 prior to a final decision by the Board of his appeal.  

The appellant's application for dependency and indemnity compensation (DIC) was received by VA's Pension Management Center (PMC) in St. Paul, Minnesota in December 2012.  In a February 2013 rating decision, service connection for the cause of the Veteran's death was granted.  In a July 2014 letter, the Los Angeles RO notified the appellant that she had been substituted for the Veteran to allow for the pending claim on appeal before the Board to be processed to completion.  The Board finds the appellant's substitution on behalf of the Veteran to be proper.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013); 79 Fed. Reg. 52,977-52,984 (Sept. 5, 2014) (codified at 38 C.F.R. § 3.1010).  (An application for DIC benefits is deemed to include a request for substitution if a claim for periodic monetary benefits was pending before the Board at the time of the claimant's death.  Id.)

Also, in a February 2014 letter, the St. Paul PMC provided the appellant notice of the relevant statute (38 U.S.C.A. § 5121A) and other information pertaining to her substitution for the Veteran in his claim on appeal.  It also notified the appellant that it had no record of her having appointed a representative and that she should contact the PMC if she desired a listing of recognized service organizations.  In the above noted July 2014 letter, the Los Angeles RO also informed the appellant that it had no record of her having appointed a representative.  The Board's review of the record does not reflect that the appellant has responded to the February 2014 or July 2014 letters from the agency of original jurisdiction (AOJ), or that she has appointed a representative.  Therefore, the appellant is representing herself in the present matter before the Board.  


FINDINGS OF FACT

1.  In a March 2003 rating decision, the RO denied the Veteran's petition to reopen a claim of service connection for papilloma of the larynx, to include as due to herbicide exposure.  Although notified of the denial in April 2003, the Veteran did not appeal the decision.

2.  Additional evidence associated with the claims folders since the RO's March 2003 denial does not, by itself or considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim of service connection for papilloma of the larynx, to include as due to herbicide exposure.  






CONCLUSIONS OF LAW

1.  The March 2003 rating decision that denied the Veteran's petition to reopen a claim of service connection for papilloma of the larynx, to include as due to herbicide exposure, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  Since the March 2003 rating decision, new and material evidence has not been received; hence, the requirements to reopen the claim of service connection for papilloma of the larynx, to include as due to herbicide exposure are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I. Duties to Notify and Assist

All notification and development action needed to arrive at a decision on the petition to reopen the claim of service connection for papilloma of the larynx, to include as due to herbicide exposure, has been accomplished.  

The Board notes that with regard to the duties to the notify and assist as they pertain to the appellant (as a substitute for the Veteran), VA will send notice to the appellant under 38 C.F.R. § 3.159 (Department of Veterans Affairs assistance in developing claims) only if the required notice was not sent to the deceased claimant or if the notice sent to the deceased claimant was inadequate.  See 79 Fed. Reg. 52,983 (Sept. 5, 2014) (codified at 38 C.F.R. § 3.1010(f)(1)).  Additionally, a substitute has the same rights regarding hearings, representation, appeals, and the submission of evidence as would have applied to the claimant had the claimant not died.  However, rights that may have applied to the claimant prior to death but which cannot practically apply to a substitute, such as the right to a medical examination, are not available to the substitute.  The substitute must complete any action required by law or regulation within the time period that would have been remaining for the claimant to take such action on the date of his or her death.  See 79 Fed. Reg. 52,983 (Sept. 5, 2014) (codified at 38 C.F.R. § 3.1010(f)(3)).

The Board finds the required notice pertaining to the Veteran's claim on appeal was sent to him in June 2007 and that such notice was adequate.  In the June 2007 (notice) letter, the AOJ notified the Veteran of the legal criteria governing his claim and the evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran received notice of the information and evidence needed to substantiate his claim, and was afforded ample opportunity to submit such information and evidence.  The Board also finds that the letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  In the June 2007 letter, the AOJ notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It requested that the Veteran identify any medical providers from whom he wanted the AOJ to obtain and consider evidence.  Furthermore, the June 2007 letter provided the Veteran notice regarding the assignment of effective dates and disability rating elements. 

Also, with regard to the Veteran's petition to reopen his claim of service connection for papilloma of the larynx, to include as due to herbicide exposure, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Veterans Appeals (Court) specifically addressed notice requirements in the context of a claimant's request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  The Board finds the notice requirements for a previously and finally denied claim have been satisfied.  The June 2007 letter placed the Veteran on notice of the criteria for new and material evidence and the need to submit evidence relating his claimed disability to his period of service (in part, the basis for the AOJ's previous denial of the Veteran's claim in March 2003).  

Otherwise, VA has adequately fulfilled its obligation to assist in obtaining the evidence necessary to substantiate the claim on appeal.  The Veteran's service treatment records (STRs) are associated with the claims folders, as are his VA treatment records and his identified private records.  Also, in its above noted July 2014 (certification) letter, the AOJ informed the appellant that she had 90 days in which to submit additional evidence to the Board, request a hearing, or appoint a representative.  Thus, the Board finds the appellant has been provided an opportunity to submit additional evidence in support of the claim on appeal.   

As for whether further action should have been undertaken by way of obtaining a medical opinion with respect to the claim on appeal, the Board notes, as reflected below, that new and material evidence to reopen the claim has not been received.  As such, the Board finds that VA does not have a duty to obtain a medical examination or medical opinion in this case.  See 38 C.F.R. § 3.159(c)(4)(iii) (2013).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim on appeal.

II. Analysis

By a March 2003 rating decision, the AOJ denied the Veteran's petition to reopen a previously denied claim of service connection for papilloma of the larynx, to include as due to herbicide exposure.  The Veteran was notified of the decision in April 2003, but did not appeal.  Thus, the decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  In January 2007, the Veteran sought to reopen his claim.  

Under pertinent legal authority, VA may reopen and review a claim, which has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Regarding petitions to reopen, Title 38 Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has held that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the evidence received could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to the Court's holding in Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist to provide a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id.  Also, a claimant's testimony is not necessarily rejected based on it being not material solely because he is a lay person.  See Shade at 122, citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (testimony relevant in a case when a claimant is offering observations as to a skin condition).

The contentions advanced in this appeal are that the Veteran suffered from recurrent papillomas of the larynx and that the disability was related to his military service, to include as due to herbicide exposure.  The evidence reflects that the Veteran underwent numerous laryngoscopic procedures over the years to remove recurrent papillomas of his larynx.  His military records document his service in the Republic of Vietnam during the Vietnam War; thus, the Veteran is presumed to have been exposed to herbicide agents (Agent Orange) during his tour of duty in the Republic of Vietnam.  Also, cancer of the larynx is a listed presumptive condition associated with exposure to herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309(e) (2013).  

The Veteran's STRs do not reflect any complaints related to his larynx, or any diagnosis for a disability of the larynx, to include a papilloma, or treatment for the same.  Evidence considered by the AOJ prior to its final March 2003 rating decision included the Veteran's STRs as well as private and VA treatment records.  In particular, statements in February 1995, August 1997, May 2000, and August 2002 from J. L. Moore, MD, an otolaryngologist, note a possible connection between the Veteran's military service and the development of his papillomas of the larynx.  In the August 2002 statement, with regard to the Veteran's service in Vietnam and his post-service development of papillomas of the larynx, Dr. Moore notes, "I think the causation/effect relationship is certainly strong there."  In the March 2003 rating denying the Veteran's claim the AOJ noted:

The evidence submitted in connection with the claim for papilloma of the larynx does not constitute new and material evidence because although it is new, it does not bear directly and substantially upon the issue.  It did not provide competent medical evidence, supported by citations of research literature establishing a causal relationship between herbicide exposure and your claimed disability.   


Evidence received since the final March 2003 AOJ decision includes duplicative statements from Dr. Moore, as well VA and private medical records dated since March 2003.  These records document the Veteran's treatment for recurrent papillomas of the larynx.  None of this new medical evidence relates the Veteran's recurrent papillomas of the larynx, or any other disability of the larynx, to his period of service or to herbicide exposure.  Also, none of the evidence demonstrates that any of the Veteran's papillomas were cancerous.  Furthermore, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case-whether the Veteran's recurrent papillomas of the larynx are related to service, to include herbicide exposure, falls outside the realm of common knowledge or expertise of either the Veteran or the appellant.  See Jandreau, supra.  

Therefore, the Board finds that evidence received since the final March 2003 rating decision is new in the sense that it was not previously before agency decision makers.  However, none of this evidence is material for purposes of reopening the claim for service connection for papilloma of the larynx, to include as due to herbicide exposure.  In this case, none of the evidence received raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  As noted above, the basis of the prior denial of the Veteran's claim was that there was a lack of competent lay or medical evidence relating the Veteran's recurrent papillomas of the larynx to service, to include herbicide exposure.  None of the "new" evidence received since the March 2003 final rating decision is competent lay or medical evidence which provides a requisite nexus opinion; as such the evidence, while new, is not material.  

Under these circumstances, the Board must conclude that new and material evidence has not been received; hence, the requirements to reopen the claim for service connection for papilloma of the larynx, to include as due to herbicide exposure, has not been met and the claim must be denied.  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  


ORDER

The petition to reopen a claim of service connection for papilloma of the larynx is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


